 In the Matter of ALLIS-CHALMERS MANUFACTURING' COMPANYandUNITED FARM EQUIPMENT AND METAL WORKERS OF AMERICA, C. I. O.Case No. R-.5400.-Decided June 8,1943Mr. John Waddle ton,of LaCrosse, Wis., for the Company.Meyers cfi Meyers,byMr. Ben Meyers,of Chicago, Ill., andMr.Charles Hobbie,of Cedar Rapids, Iowa, for the C. I. O.Mr. C. H. Guice;of Milwaukee, Wis., for the I. A. Al.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed- by United Farm Equipment and MetalWorkers of America, C. I. 0., herein called the CIO, alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Allis-Chalmers Manufacturing Company, La-Crosse,Wisconsin, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Robert R. Rissman, Trial Examiner. Said hearing was heldat LaCrosse,Wisconsin, on May 20, 1943.The Company, the CIO,and International Association of Machinists, A. F. of L.,1 hereincalled the IAM, appeared, participated, and was afforded full oppor-,tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The IAM made a motionto dismiss the petition herein which the Trial Examiner referredto the Board.For reasons appearing in Section III herein, this mo-tion is denied.The Trial Examiner's rulings made at the hearing arefree from prejudicial errors and are hereby affirmed.The IAM hasfiled a brief which the Board has considered.'The Board takes Judicial notice of the fact that since the date of the hearing hereinthe International Association of Machinists has withdrawn from the American Federationof Labor.50 N. L. R. B., No. 41.-237 238DECISIONSOF NATIONAL LABOR R'E'LATIONSBOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT ,I.,THE BUSINESS OF THE COMPANYAllis-Chalmers Manufacturing Company,' a Delaware corporation,operates nine plants-located in the States of Wisconsin, Pennsylvania,Ohio,Illinois,Massachusetts,California, and Indiana.We are con-'cerned herein with the LaCrosse Works of the Company, herein calledthe LaCrosse Works, located in the city of LaCrosse, Wisconsin: TheLaCrosseWorks normally produces. agricultural implements suchas plows and harrows which are designed for use with the Company'sfarm tractors.During the year 1942 the Company purchased rawmaterials for use atitsLaCrosseWorks, valued at approximately$1,250,000, of which atleast75 percent was procured from-, pointsoutside the State of Wisconsin.Duringthe sameperiod the Com-pany's salesof finished productsmanufacturedat the LaCrosse Worksamountedin valueto at least $4,500,000, of which approximately 85percent were made to purchasers outside the State of Wisconsin.The Company admits thatit is engagedin commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Farm Equipment and Metal Workers of America is a labororganization affiliated with the Congress. of Industrial Organizations,admitting to membership employees of the Company.Lodge 1109 of the International Association of Machinists is a labororganization admitting to membership employees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONOn April 2, 1943, the CIO requested recognition as the exclusivebargaining agent of the production and maintenance employees ofthe Company. The Company replied on April 6, 1943, stating thatthe Company had been 'recognizing the JAM as the exclusive bar=gaining agent of these employees, and would have to continue to doso until directed otherwise by the National Labor Relations Board.On May 4, 1942, the Company'and the IAM executed a collectivebargaining agreement which contained the following clause:This agreement shall remain in full force and effect untilApril 15, 1943, inclusive, and thereafter from year to year unlesseither party gives to the other party written notice within the .ten (10) day period immediately preceding thirty (30) daysprior to any date of expiration. -S,.ALLIS-CHALMERS--MANUFACTURING COMPANY -239On March 6,1943,the IAM served notice upon the Company thatitwished to, reopen the contract.Pursuant to this notice,the Com-pany and the IAM had been conducting negotiations-which had not,as of the date of the hearing herein, resulted in an executed contract.'At the hearing,the, IAM made a,motion to dismiss the, petition ofthe CIO, .contending that an election at this time would jeopardizethe interests of the employees and on the further ground that less thana year has elapsed since a prior Board certification?Itmade nocontention that the contract,as such, constituted a bar to the'presentproceeding.The Companytook the position that no'contract existedbetween the IAM and itself at the time of the'hearing herein, butthat the Board has certified a different bargaining agent, it wouldcontinue to recognize the IAM.We are of the opinion and find thatthe petition of the CIO has beentimelyfiled, and that the contractof May 4, 1942, does not constitute a bar to a present determinationof representatives.Nor do we find merit in the IAM's contentionthat the petition should'be dismissed because an election was held inJune 1942,resulting in certification of the IAM on July 3, 1942. Itis now a year since the last election,and before any certificationissued as a result of this proceeding a year will have elapsed sincethe prior,certification.3A statement of the Regional Director introduced into evidence atthe hearing indicates that the CIO represents a substantial numberof employees in the unit hereinafter found appropriate..'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and(7)' of the Act.IV.THE APPROPRIATE UNITIn accordance with the stipulation of the parties, we find that allproduction and maintenance 5, employees of the Company at theLaCrosseWorks, including assistant inspectors, checkers and pro-dUction clerks, but excluding supervisory employees, clerical and officeemployees, timekeepers, timestudy department employees and engi-2Matter of Allis-Chalmers Manufacturing Company,42 N. r,.R B. 56.$ InMatter of Thompsons Products,Inc,47 N.L.R.B 619, we stated that wherethe contract precedes the certification,the date of the contract rather than the date ofcertification,isdeterminative.4The Regional Director reported that the CIO submitted 218 application cards, of which192 bole apparently genuine original signatures and the names of persons appearing uponthe Company's pay roll of May 13,1943.This pay roll contained the names of approxi-mately 460 persons in the unit hereinafter found appropriate,The IAM relies upon the contract of May 4, 1942, to establish its interest in the pro-ceeding herein5Although thecontract of May 4 did not include maintenance employees, the partiesthereto had been bargaining upon the basis of the unit found,appropriate in a prior Boarddecisionwhich included such employees.SeeMatter of Allis-ChalmersManufacturingCompany,41 N L R B. 747 at 749. 240;IYFrCISIONS OF NATIONAL "LABOR —RELATIONS BOARDneering department employees, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section9 (b) of the Act.V. THEDETERMINATIONOF .REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection."DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes 'of -collective bargaining with Allis-ChalmersManufacturing Company, LaCrosse, Wisconsin, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Eighteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were, employed- during the pay-roll period, immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause, to determine whether they desire to berepresented by U. F. E. M. W. A., C. I. 0., or by Lodge 1109, Inter-national Association of Machinists, for the purposes of collectivebargaining,_ or by neither.6 The CIO requested that it be designated upon the ballot as U. F. E. M W A, C. I. 0 ;and the IAM requested that it be designated upon the ballot as Lodge 1109, InternationalAssociation of Machinists, A. F. of LThe request of the CIO is granted.Inasmuchas we have taken judicial notice of the fact that the IAM is no lorger affiliated with theAmerican Federation of Labor, we shall designate it upon the ballot as Lodge 1109,International AssociationofMachinists.